UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission file number: 33-60032 Buckeye Technologies Inc. Delaware (state or other jurisdiction of incorporation) Internal Revenue Service — Employer Identification No. 62-1518973 1001 Tillman Street, Memphis, TN38112 901-320-8100 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer” or “large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one). Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Nox As of October 30, 2008, there were outstanding 38,643,740Common Shares of the Registrant. INDEX BUCKEYE TECHNOLOGIES INC. ITEM PAGE PART I - FINANCIAL INFORMATION 1. Financial Statements: Condensed Consolidated Statements of Incomefor the Three Months Ended September 30, 2008 and 2007 3 Condensed Consolidated Balance Sheets as of September 30, 2008 and June 30, 2008 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2008 and 2007 5 Notes to Condensed Consolidated Financial Statements 6 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 3. Quantitative and Qualitative Disclosures About Market Risk 22 4. Controls and Procedures 22 PART II - OTHER INFORMATION 1. Legal Proceedings 23 2. Changes in Securities and Use of Proceeds 23 6. Exhibits 23 SIGNATURES 24 2 Item 1. Financial Statements PART I - FINANCIAL INFORMATION BUCKEYE TECHNOLOGIES INC. CONDENSED CONSOLIDATED STATEMENTS OF
